DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (U.S. 6,818,974).
Regarding Claim 1, Yokoyama et al discloses a sealing structure comprising: 
a housing which houses a heat generating member or a heat dissipation member thereinside (housing 10/40/11, heat generating member 20, Figure 2); and 
a resin which is filled in the housing, wherein in a sectional view, the housing includes a first recess portion in a position facing the heat generating member or the heat dissipation member (resin, recess in housing 10, Figure 2, Column 7, Lines 2-9), and
the first recess portion of the housing is provided with a first protrusion which abuts on the heat generating member or the heat dissipation member (first protrusion 40 of housing 10/40/11, Figure 2).
Regarding Claim 3, Yokoyama et al. further discloses that a heat conducting member is provided in a position facing the heat generating member or the heat dissipation member inside the first recess portion of the housing (heat conducting member 40, Figure 2)
Regarding Claim 4, Yokoyama et al. further discloses a second protrusion which protrudes inward and is formed in a position different from the first recess portion inside the housing (second protrusion 11 of housing 10/40/11, Figure 2).
Regarding Claim 5, Yokoyama et al. further discloses that the housing includes a side wall which supports the first recess portion, and a second recess portion is formed in the side wall (side wall 10/11, second recess portion formed by side wall 10/11, Figure 2).
Regarding Claim 6, Yokoyama et al. further discloses that the resin is a thermosetting resin which is shrunk during curing (Column 7, Lines 2-9). The language, term, or phrase "thermosetting resin which is shrunk during curing," is directed towards the process of making a thermosetting resin.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, 
Regarding Claim 7, Yokoyama et al. further discloses that the resin has a mark which indicates that the resin is shrunk and cured in a recess direction of the first recess portion of the housing (mark 40, Figure 2). The language, term, or phrase "a mark which indicates that the resin is shrunk and cured in a recess direction of the first recess portion of the housing," is directed towards the process of making a resin having a mark.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "a mark which indicates that the resin is shrunk and cured in a recess direction of the first recess portion of the housing” only requires a mark .
Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that the Yokoyama reference fails to disclose “the first recess portion of the housing is provided with a first protrusion which abuts on the heat generating member or the heat dissipation member” because “the solder 40 is not part of the housing that protrudes from the housing”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the housing is a homogenous, integral element formed of a dielectric material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not require that the protrusion be part of a single-material, integral housing that does not comprise solder.  Therefore the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816